DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 6-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a pivot connection between the hinge arm and the wall mount; and 
a catch, integrated with or attached to the hinge arm, the catch configured for engagement to inhibit opening of the door beyond a specified door opening angle, 
the catch including: 
a spring-loaded pull-pin; and 
a ramp providing a glide path along which the spring-loaded pull-pin travels during a portion of the pivoting of the curved hinge arm, the ramp includes a distal portion angled away from the pivoting curved hinge arm”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 6-13 depending from claim 1 are therefor also allowable.

Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “means for allowing pivoting between the hinge arm and the wall mount; and 
a catch to inhibit opening of the door beyond a specified door opening angle, 
the catch including: 
a spring-loaded pull-pin; and 
an inclined glide path along which the spring-loaded pull-pin travels during a portion of the pivoting of the curved hinge arm so as to increase a spring-loading of the spring-loaded pull pin as the spring-loaded pull pin moves toward a recess”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 15-18 depending from claim 14 are therefor also allowable.

Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “the internal hinge integrated with a catch for engagement to inhibit opening of the door beyond a specified door opening angle, 
the catch including a spring-loaded pull-pin and a ramp providing a glide path along which the spring-loaded pull-pin travels during a portion of a pivoting of a curved hinge arm, 
the ramp includes a distal portion angled away from the pivoting curved hinge arm, 
the method comprising: 
opening the door, thereby permitting the catch to self-engage the door in an open position and inhibit further opening of the door; 
disengaging the catch; and closing the door”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 20-27 depending from claim 19 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841